Citation Nr: 0511370	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  98-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1975 to April 1981, from October 1993 to December 1997, as 
well as additional service in the Reserves.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

In June 2003, the veteran appeared before the Board and gave 
testimony in support of his claim.  In January 2004, the 
Board remanded this claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Degenerative joint disease of the knees was diagnosed in 
service and osteoarthritis of the left knee has currently 
been diagnosed.  

3.  Left knee osteoarthritis is reasonably related to 
service.


CONCLUSION OF LAW

Left knee degenerative joint disease was incurred in active 
service.  38 U.S.C.A. §§ 1101, 110, 1112, 1113, 1131,1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In the decision below, the Board has granted the veteran's 
claim for service connection for a left knee disability, and 
therefore the benefits sought on appeal have been granted in 
full.  Accordingly, regardless of whether the requirements of 
the VCAA have been met in this case, no harm or prejudice to 
the appellant has resulted.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Secondary service connection may be established for 
disability, which is proximately due to, or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also service connectable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Evidence

In January 1998, VA received the veteran's claim for service 
connection for a left knee disability.  In March 1999, he 
argued that the left knee disorder is related to his service-
connected right knee disability.  

The veteran's service medical records show that he was 
treated in October 1975 after falling and skinning his left 
knee.  Examination showed some abrasions, swelling and 
discoloration.  There was full range of motion and no 
crepitus.  The impression was sprained left knee with 
abrasion.  In August 1979, he complained of left knee pain.  
Patellar pain with restricted quad sets was noted as were 
crepitus and tenderness on the patellar border.  The 
diagnosis was, left knee chondromalacia.  On follow-up that 
same month, the examiner noted a two-week history of left 
knee pain and the diagnosis was left knee pain.  On August 
31, 1979, the veteran was noted to be asymptomatic.  In 
September 1979, examination showed no effusion or tenderness, 
and the finding was "resolution of problem".  A May 1995 
radiological consultation report shows that the veteran 
complained of osteoarthritis of the right knee.  The 
examination requested included film of the bilateral knees.  
The finding was, bilateral knees, degenerative joint disease.  
In October 1995, by way of history, an examiner noted that 
the veteran had degenerative joint disease of the knees.  

On VA examination in April 1999, the veteran complained of 
left knee pain and swelling for about a year.  Examination of 
the left knee showed no tenderness, no swelling, no 
instability, and no crepitations.  Motion was from 0 to 120 
degrees with some discomfort.  X-rays, although apparently 
scheduled, were not taken.

The veteran was examined by VA in October 2000.  He 
complained of left knee swelling and pain. Examination of the 
left knee showed no swelling or effusion with full extension 
and flexion to 120.  There was a trace of retropatellar 
crepitation and tenderness over the medial joint line.  X-
rays of both knees were noted to show narrowing of the 
articular compartments of both knees with small osteophytes 
throughout the knees.  He had some calcification in the 
lateral menisci of both knees.  The finding was moderately 
severe osteoarthritis, both knees.  The examiner commented 
that the amount of disease present in the knees was about the 
same.  It was opined that the left knee disease was not due 
to the disease in the right knee.  It was stated that it was 
more likely than not that the veteran developed 
osteoarthritis in both knees and that the right knee became 
symptomatic prior to the left.  

In June 2003, the veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
his claim.  He testified that he injured his left knee in 
service and that he began having problems with the left knee 
in 1999.  He described his symptoms to include pain and 
swelling.  A complete transcript is of record.  

The veteran was examined by VA in May 2004.  The claims file 
and service records were reviewed.  The veteran's service 
medical records were reviewed and the examiner noted the 1975 
and the 1979 inservice left knee treatment.  The veteran 
complained of left knee pain, weakness and swelling.  
Examination showed that the veteran had full extension and 
flexion to 120 degrees.  He had no swelling, effusion, 
quadriceps atrophy or patellar instability.  He had moderate 
tender retropatellar crepitation and an osteophyte was 
palpable along the edge of the medial femoral condyle.  X-
rays showed mild narrowing of the articular cartilage in the 
medial compartment with small osteophytes generally 
throughout the knee including the patellofemoral joint.  The 
impression was, osteoarthritis, left knee.  The examiner 
stated that he did not believe that the osteoarthritis 
present today in the left knee, which became symptomatic in 
1996 is the result of the mild problems that the veteran had 
in 1975 and 1979, or that it is the result of the 
osteoarthritis present in the right knee.  He elaborated on 
his reasons regarding the current left knee complaints not 
being related to the right knee disability.  



Discussion

Secondary basis

The veteran contends that his left knee disability is due to 
his service-connected right knee disorder.  The record 
reflects that two VA examiners have opined that there is no 
relationship between the service-connected right knee 
disability and his left knee disorder.  This finding was 
based on a review of the claims file and examination of the 
veteran.  Rationale was provided, and the opinions stand 
uncontradicted in the record.  While the veteran argues that 
there is a relationship between his service-connected right 
knee disability and left knee disorder, he is a layperson and 
his opinion is not competent to provide the necessary nexus 
between the veteran's service-connected disability and his 
left knee disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).  Thus the Board finds that as to service 
connection for the left knee disability as secondary to the 
right knee disorder, the evidence does not support the claim.  

Direct Basis

The record shows that the veteran was treated in service for 
left knee complaints on two occasions, once in October 1975 
and again in August 1979.  While a VA examiner has opined 
that the treatment in service in 1975 and 1979 is not related 
to the veteran's current complaints, it is also of record 
that in during service, in 1995, X-rays of the bilateral 
knees showed degenerative joint disease of both the right and 
left knees.  No examiner has addressed this diagnostic 
finding that clearly identifies bilateral degenerative joint 
disease of the knees in active service.  Thus there is 
conclusive diagnostic evidence of arthritis of the left knee 
in service.  The veteran currently has been diagnosed with 
left knee osteoarthritis, which a VA examiner has noted 
became symptomatic in 1996.  This is also during the time the 
veteran was in service.  In addition, the Board notes that 
within a few months of service discharge, the veteran 
submitted a claim for service connection which included a 
left knee disability.  Based on the above, the Board finds 
that the evidence reasonably supports a finding that the 
veteran's current left knee disorder, diagnosed as 
osteoarthritis of the left knee was incurred in service.
ORDER

Service connection for a left knee degenerative joint disease 
is granted.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs


